Citation Nr: 0734461	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from March 1962 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


REMAND

The veteran argues that he is entitled to service connection 
for post-traumatic stress disorder as well as a total 
disability rating based on individual unemployability due to 
service-connected disability.  

VA's duty to assist also includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Review of 
the record indicates that the veteran has been receiving of 
Social Security benefits since October 2001.  There are 
currently no records from the SSA associated with the claims 
folder other than an SSA Notice of Award dated September 
2001.  To the extent the Social Security records may include 
medical evidence that the RO has been otherwise unable to 
obtain, these records are relevant to the instant appeal.  On 
remand, the RO should attempt to secure this evidence.      

Accordingly, the case is REMANDED for the following action:

1. The RO should secure the veteran's 
records from the SSA concerning his claim 
for disability benefits in or about 
September 2001.  The RO should request 
copies of any disability determinations 
and all associated medical records.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal 
specifically include all evidence 
submitted since the issuance of the last 
supplemental statement of the case.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



